Citation Nr: 1740029	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-09 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1954 to January 1974.  The Veteran served during the Korean Era, Vietnam Era and Peacetime.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix Arizona.

The issue of PTSD is addressed in the Remand portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any further delay, the Board finds additional development is warranted before a decision may be rendered on this issue.

The Veteran contends that he has PTSD that it is related to his active duty service.  The record does not indicate the Veteran has been afforded a VA examination to assess the Veteran's current psychiatric condition and whether any such condition is related to his active duty service.  A psychiatric examination is in order to ascertain whether the Veteran's PTSD is attributable to service.  38 C.F.R. § 3.159 (c)(4).  In consideration of the Veteran's lay statements with regard to a current disability that is related to active duty servce, and with recognition of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that a remand for a VA examination to determine if the Veteran has a right heel disorder that is related to his active duty service is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran should also be afforded the opportunity to supplement the record with any psychiatric treatment records not already provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran, obtain and associate with the claims file, any outstanding treatment records related to his PTSD.

2.	Schedule the Veteran for a VA psychiatric examination by an examiner with appropriate expertise. The purpose of the examination is to determine the etiology of the Veteran's PTSD and whether the PTSD is related to his active duty service.  The following considerations must govern the examination:

a.	The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.	The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the Veteran's diagnosis of PTSD, bereavement in the April 2009 Mental Status Evaluation and the Veteran's lay statements regarding his PTSD, which include his contention that it is related to incidents during his active duty service.  

c.	All necessary tests and studies must be performed.

d.	The examiner must provide an opinion as to whether the Veteran has PTSD that is related to his active duty service.

e.	In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to: whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge.  The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.

In addition, the examination report must include a complete rationale for any opinions expressed. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.	After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

Notify the Veteran that he may submit: 

a)	Lay statements from himself and/or from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post service psychiatric symptoms, and

b)	Any previously unsubmitted treatment records pertaining to his PTSD.

The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.	After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO/AMC should readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






